Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
The Office Action is in response to the Applicant’s reply filed December 22, 2021 to the non-final rejection made on September 23, 2021.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims 9, and 10 are allowed. 
The ODP rejections over 16342516 and 16342512 is withdrawn in view of the amendments made to the claims. 
Claims 1-10 are pending. 
Claims 1-8 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney J. Douglas Wells on 6/22/2022.
The application has been amended as follows: 
In claim 9, line 5, after [Chemical Formula 1] DELETE “


[AltContent: connector]
    PNG
    media_image1.png
    208
    290
    media_image1.png
    Greyscale

wherein 
R1 is hydrogen, (C1-C30) alkyl or hydroxy (C1-C30) alkyl; 
R2 is (C1-C30) alkyl or hydroxy (C1-C30) alkyl; and
[AltContent: connector]R3 is 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



and INSERT -- 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


N-(1,3-dihydroxy propan-2-yl)-2-ethylhexanamide


 -- .
 DELETE claims 1-8. 		
Withdrawn Rejections
The rejection of claim 9 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Moussou et al. (US2012/0016032). is withdrawn.
The ODP rejections over Applic. No. 16342516 and 16342512 is withdrawn.

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are novel. The prior art does not provide a motivation to modify compounds that are known that fall within the scope of Chemical Formula (I) to reduce skin wrinkles and improve skin elasticity, as claimed. As such, while certain compounds claimed are known, the claimed methods are non-obvious. Thus claims 9 and 10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627